—In a proceeding pursuant to CPLR 7503 to stay arbitration of a claim for underinsured motorist benefits, George R. Canni appeals from an order of the Supreme Court, Nassau County (Levitt, J.), dated February 15, 1991, which granted the application.
*652Ordered that the order is affirmed, with costs.
The appellant failed to obtain the insurer’s consent prior to settling his claim against, and releasing from all liability, the motorist who allegedly caused his injuries, in contravention of the policy provisions governing underinsured motorist claims. Accordingly, the court properly granted the insurer’s application for a permanent stay of arbitration of the insurer’s denial of underinsured motorist benefits (see, Weinberg v Transamerica Ins. Co., 62 NY2d 379; Matter of Aetna Cas. & Sur. Co. v Scirica, 170 AD2d 448; Matter of State Farm Mut. Ins. Co. v Donath, 164 AD2d 889; Matter of State Farm Mut. Ins. Co. v Parker, 160 AD2d 882; State Farm Mut. Auto. Ins. Co. v Taglianetti, 122 AD2d 40). Mangano, P. J., Sullivan, O’Brien, Ritter and Pizzuto, JJ., concur.